     Case 3:20-cv-00631-MMD-WGC Document 3 Filed 12/02/20 Page 1 of 3




1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA
5
                                                 ***
6     ROBERT MORRIE HAYES,                             Case No. 3:20-cv-00631-MMD-WGC

7                                       Petitioner,                    ORDER
8            v.
9
      NEVADA ATTORNEY GENERAL, et al.,
10
                                    Respondents.
11

12          Before the Court is Petitioner Robert Morrie Hayes’ 28 U.S.C. § 2254 petition for
13   writ of habeas corpus. (ECF No. 1.) The Court has reviewed the petition pursuant to
14   Habeas Rule 4 and directs that it be served on Respondents.
15          A petition for federal habeas corpus should include all claims for relief of which
16   petitioner is aware. If Petitioner fails to include such a claim in his petition, he may be
17   forever barred from seeking federal habeas relief upon that claim. See 28 U.S.C.
18   §2254(b) (successive petitions). If Petitioner is aware of any claim not included in his
19   petition, he should notify the Court of that as soon as possible, perhaps by means of a
20   motion to amend his petition to add the claim.
21          The Clerk of Court is directed to electronically serve the petition (ECF No. 1) on
22   Respondents.
23          It is further ordered that the Clerk add Aaron D. Ford, Nevada Attorney General,
24   as counsel for Respondents.
25          It is further ordered that Respondents file a response to the petition, including
26   potentially by motion to dismiss, within 90 days of service of the petition, with any requests
27   for relief by Petitioner by motion otherwise being subject to the normal briefing schedule
28
     Case 3:20-cv-00631-MMD-WGC Document 3 Filed 12/02/20 Page 2 of 3




1    under the local rules. Any response filed must comply with the remaining provisions

2    below, which are entered pursuant to Habeas Rule 5.

3           It is further ordered that any procedural defenses raised by Respondents in this

4    case be raised together in a single consolidated motion to dismiss. In other words, the

5    Court does not wish to address any procedural defenses raised herein either in seriatum

6    fashion in multiple successive motions to dismiss or embedded in the answer. Procedural

7    defenses omitted from such motion to dismiss will be subject to potential waiver.

8    Respondents should not file a response in this case that consolidates their procedural

9    defenses, if any, with their response on the merits, except pursuant to 28 U.S.C. §

10   2254(b)(2) as to any unexhausted claims clearly lacking merit. If Respondents do seek

11   dismissal of unexhausted claims under § 2254(b)(2): (a) they will do so within the single

12   motion to dismiss not in the answer; and (b) they will specifically direct their argument to

13   the standard for dismissal under § 2254(b)(2) set forth in Cassett v. Stewart, 406 F.3d

14   614, 623-24 (9th Cir. 2005). In short, no procedural defenses, including exhaustion,

15   should be included with the merits in an answer. All procedural defenses, including

16   exhaustion, instead must be raised by motion to dismiss.

17          It is further ordered that, in any answer filed on the merits, Respondents must

18   specifically cite to and address the applicable state court written decision and state court

19   record materials, if any, regarding each claim within the response as to that claim.

20          It is further ordered that Petitioner has 45 days from service of the answer, motion

21   to dismiss, or other response to file a reply or opposition, with any other requests for relief

22   by Respondents by motion otherwise being subject to the normal briefing schedule under

23   the local rules.

24          It is further ordered that any additional state court record exhibits filed herein by

25   either Petitioner or Respondents be filed with a separate index of exhibits identifying the

26   exhibits by number. The parties must identify filed CM/ECF attachments by the number

27   or numbers of the exhibits in the attachment.

28

                                                   2
     Case 3:20-cv-00631-MMD-WGC Document 3 Filed 12/02/20 Page 3 of 3




1             It is further ordered that, at this time, the parties send courtesy copies of any

2    responsive pleading or motion and all indices of exhibits only to the Reno Division of this

3    Court. Courtesy copies must be mailed to the Clerk of Court, 400 S. Virginia St., Reno,

4    NV, 89501, and directed to the attention of “Staff Attorney” on the outside of the mailing

5    address label. No further courtesy copies are required unless and until requested by the

6    Court.

7             DATED THIS 2nd Day of December 2020.

8

9

10                                                    MIRANDA M. DU, CHIEF JUDGE
                                                      UNITED STATES DISTRICT COURT
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28

                                                  3
